Judgment, Supreme Court, Bronx County (Bernard Jackson, J.), rendered February 9, 1988, convicting defendant, after a jury trial, of manslaughter in the first degree and sentencing him to an indeterminate prison term of from five to fifteen years, unanimously affirmed.
Although we find that the evidence of intoxication wasufficient to cause a reasonable person to entertain doubt as t< whether defendant had the requisite intent to commit firs degree manslaughter (People v Perry, 61 NY2d 849, 850), tb record also suggests that defense counsel purposely refraine *466from requesting an intoxication charge despite his awareness of the issue. Furthermore, interest of justice reversal is not warranted since the People presented overwhelming evidence that defendant intended to seriously injure the decedent. Concur — Carro, J. P., Wallach, Ross, Kassal and Rubin, JJ.